

116 HR 772 IH: Religious Worker Visa Reciprocity Act of 2019
U.S. House of Representatives
2019-01-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 772IN THE HOUSE OF REPRESENTATIVESJanuary 24, 2019Mr. King of Iowa introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo require the country of origin of certain special immigrant religious workers to extend
			 reciprocal immigration treatment to nationals of the United States.
	
 1.Short titleThis Act may be cited as the Religious Worker Visa Reciprocity Act of 2019. 2.Requiring reciprocal immigration treatmentSection 204(a)(1)(G) of the Immigration and Nationality Act (8 U.S.C. 1154(a)(1)(G)) is amended by adding at the end the following:
			
 (iii)Beginning on October 1, 2017, no petition may be approved for classification of an alien as a special immigrant under section 101(a)(27)(C) if the Secretary of Homeland Security has determined that the country of the alien’s nationality—
 (I)is identified as a Country of Particular Concern or a country where religious freedom is of significant interest in the 2018 International Religious Freedom Report; or
 (II)does not extend reciprocal immigration treatment to nationals of the United States who are seeking resident status in order to work in a religious vocation or occupation..
		